In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00345-CV
      ___________________________

   ADRIANO KRUEL BUDRI, Appellant

                     V.

DANIEL MATTHEW HUMPHREYS, Appellee


  On Appeal from County Court at Law No. 1
           Tarrant County, Texas
       Trial Court No. 2017-007958-1


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      On November 2, 2020, pro se appellant Adriano Kruel Budri filed a notice of

appeal from the trial court’s January 19, 2018 order. Because a timely-filed notice of

appeal is required to invoke the appellate court’s jurisdiction, see Cummings v. Billman,

No. 02-20-00034-CV, 2020 WL 938172, at *2 (Tex. App.—Fort Worth Feb. 27, 2020,

no pet.) (mem. op.), we notified Budri of our concern that we lacked jurisdiction over

the appeal and gave him 10 days to file a response showing grounds for continuing

the appeal. See Tex. R. App. P. 44.3 (providing that a court of appeals must not

dismiss an appeal for formal defects or irregularities in appellate procedure without

allowing a reasonable time to correct or amend the defects or irregularities); see also

Tex. R. App. P. 26.1 (setting out deadlines to file notice of appeal). Specifically, we

informed Budri that because the order from which he was attempting to appeal was

signed on January 19, 2018, his notice of appeal had been due February 18, 2018. See

Tex. R. App. P. 26.1.

      Budri filed a response, but it did not show grounds for continuing the appeal.1

Accordingly, we dismiss the appeal for want of jurisdiction and deny all of Budri’s

pending motions as moot.



      1
       To the contrary, the record reflects that this court has already heard a timely
appeal from the complained-of order and has affirmed it. See Budri v. Humphreys, No.
02-18-00070-CV, 2018 WL 3763920, at *1 (Tex. App.—Fort Worth Aug. 9, 2018, pet.
denied) (mem. op.).


                                           2
                                   /s/ Bonnie Sudderth
                                   Bonnie Sudderth
                                   Chief Justice

Delivered: December 17, 2020




                               3